Citation Nr: 0712081	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  02-04 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 
percent for lumbar strain syndrome. 

2.  Entitlement to a disability evaluation greater than 10 
percent for bursitis of the right hip.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board may not assign an extraschedular rating in 
the first instance, it is not precluded from concluding on 
its own that the criteria for submitting the claim for extra-
schedular consideration have not been met.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996).  In its April 2005 remand, the Board returned the 
case to the RO so that the case would be submitted to the 
Director of the Compensation and Pension Service for 
consideration of the claims on an extraschedular basis under 
the provisions of 38 C.F.R. § 3.321(b)(1).  

As indicated by the veteran's representative in January 2006, 
this instruction was not an "option" but an order of the 
Board.  
 
A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to ensure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id.  The U.S. Court of Appeals for Veterans Claims 
routinely vacates Board decisions based on this situation.

Therefore, although it will result in additional delay in 
adjudicating the appeal, a remand is required to ensure 
compliance with the Board's April 2005 remand.  

The undersigned apologizes for the delay in the adjudication 
of this case. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must refer the veteran's 
increased rating claims for a lumbar spine 
disability and a right hip disability to 
the Director of the Compensation and 
Pension Service for consideration of the 
claims on an extraschedular basis under 
the provisions of 38 C.F.R. § 3.321(b)(1).  

It is asked that the Director of 
Compensation and Pension consider whether 
the veteran's problems working as a 
commercial pilot are an "unusual 
disability picture" under 38 C.F.R. 
§ 3.321(b)(1).           

2.  The RO should then readjudicate the 
issue on appeal.  If the disposition 
remains unfavorable, the RO should furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



